DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/4/2021 has been entered.

Election/Restrictions
Claims 11-13 remain withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/02/2018.

Response to Amendment
Claims 3, 15, and 16 are presented. Claim 3 is amended. Claim 16 is new. 

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but are not persuasive. 
Applicant has amended claim 3 to further include an alloy with formula AlNbTiZrV. An additional rejection relying on Stepanov in view of Senko has been provided as a result. 


It is noted that Applicants remarks do acknowledge the motivation included in the rejection on page 8 of improving the mechanical properties. However, Applicant includes no meaningful analysis or reasons as to why the included motivation statement is in error. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “consisting of Zr, Al, Nb, Mo, Cr, V, Ti”, “wherein four elements of the five elements are Zr, Al, Nb, and Ti”, and the last element is V or Mo. Cr is listed as an option for one of the five elements but the lists that follow do not all for chromium to present. It is not clear why chromium is included in the claim if the claims do not cover a material that includes chromium. The claim is indefinite as it is unclear whether chromium is included or excluded from the claim. 
At present the claim recites three separate groups. It may be simpler to eliminate the first group found on claim lines 1-2 as this group is redundant in view of the second two. 
Claims 15 and 16 are rejected due to reference of claim 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stepanov ("Structure and mechanical properties of a light-weight AINbTiV high entropy alloy", cited 2/21/2020) in view of Shun ("Microstructure and mechanical properties of multiprincipal component CoCrFeNiMox alloys", cited 5/18/2020).
Claims 3 and 16: Stepanov discloses a high entropy alloy with the composition of AINbTiV (Stepanov Abstract). Stepanov discloses the alloy has a coarse-grained single bcc phase structure (Abstract) and is a high entropy alloy (page 154 col 1 and col 2). The exact chemical structure is 26.6 (at)%AI-23.8%Nb-25.1%Ti-24.5%V (page 153 col 2).
Stepanov does not teach adding molybdenum as another principle component.
High entropy alloys (HEA) are a specialty alloy that are a new but well studied material class. The field of HEA is based upon computational modeling of the materials to predict success, for example Computer Coupling of Phase Diagrams and Thermochemistry (CALPHAD). Additionally, when selecting the elements of an HEA a person of ordinary skill would be guided by making substitutions or additions to previous compositions which generally make use of a select group of transition metals. Shun is such an example. Shun teaches that adding molybdenum up to an atomic ratio of 0.85 increased the hardness, yield strength, and fracture strain of the material (Shun Abstract). Shun teaches the alloy the experiment was carried out on had an FCC structure. However, Shun also teaches that Al is a very strong BCC promoting element (Shun Introduction). Thus, as Stepanov would retain the Al and Shun teaches Mo in certain examples has a BCC structure the alloy would be expected to retain its BCC structure (Shun page 66 col 1).

The process of selecting elements based on a neutron absorption cross-sectional area and a mixing enthalpy is a product by process limitation and only the structure implied by the steps is required not the steps themselves. See MPEP 2113.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stepanov (“Structure and mechanical properties of a light-weight AlNbTiV high entropy alloy”, cited 2/21/2020) in view of Senko (“Effect of aluminum on the microstructure and properties of two refractory high-entropy alloys”, cited 9/25/2019). 
Claim 3: Stepanov discloses a high entropy alloy with the composition of AlNbTiV (Stepanov Abstract). Stepanov creates and tests this alloy after starting with a CrNbTiVZr alloy (Stepanov Abstract and page 153 col 1 Introduction). Stepanov discloses the starting alloy is a high entropy alloy with BCC phase (Stepanov page 154 col 2). Both alloys are equiatomic as they are high entropy alloys (Stepanov page 154 col 2 and Title). Stepanov is interested in reducing the density of high entropy alloys and makes use of Al to do so (Stepanov Title and page 153 col 1 Introduction). Stepanov teaches that aluminum can form intermetallic when combined with the materials present in the starting alloy (Stepanov Title and page 153 col 1 Introduction).  
Stepanov does not teach an alloy with a formula of AlNbTiZrV or AlNbTiZrMo. 
Senko teaches several high entropy alloys and discusses the effect of aluminum on high entropy alloys (Senko Abstract and Introduction). Senko specifically teaches about the effects of directly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the starting alloy material of Stepanov (CrNbTiVZr) by entirely replacing the Cr with Al as taught by Senko because Senko teaches such replacement produces a material with advantageous mechanical properties and that the complete substitution prevents the formation of undesired intermetallics (Senko page 224 col 1 second full paragraph). See also MPEP 2144.06 II and 2144.07. This substitution would result in a material with formula AlNbTiVZr.
The process of selecting elements based on a neutron absorption cross-sectional area and a mixing enthalpy is a product by process limitation and only the structure implied by the steps is required not the steps themselves. See MPEP 2113.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koch US 2,870,076 in view of Stepanov (“Structure and mechanical properties of a light-weight AlNbTiV high entropy alloy”, cited 2/21/2020), Shun (“Microstructure and mechanical properties of multiprincipal component CoCrFeNiMox alloys”, cited 5/18/2020), and Liaw (“Radiation Behavior of High-Entropy Alloys for Advanced Reactors”, cited 9/25/2019).

Claim 15: Koch teaches a fast breeder nuclear reactor (Abstract, Fig. 3, and col 3 line 54). Koch does not teach the solid solution alloy of claim 3.
As described in detail above Stepanov in view of Shun discloses the limitations of claim 3. Stepanov does not teach adding a high entropy alloy to a nuclear reactor or describe any neutron/radiation absorbing properties.
Liaw discusses the use of high entropy alloys in nuclear reactors (Liaw page 11 1. Introduction). Liaw teaches that high entropy alloy have good mechanical properties and are inherently radiation resistant (Liaw page 11 1. Introduction and page 10 summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the fast breeder reactor taught by Koch by adding a high entropy alloy as taught by Stepanov in view of Shun because Liaw teaches high entropy alloys have good mechanical properties and are radiation resistant (Liaw page 11 1. Introduction and page 10 summary). Placement of the high entropy alloy within the fast breeder reactor taught by Koch would lead to the high entropy alloy being exposed to neutrons.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koch US 2,870,076 in view of Stepanov (“Structure and mechanical properties of a light-weight AlNbTiV high entropy alloy”, cited 2/21/2020), Senko (“Effect of aluminum on the microstructure and properties of two refractory high-entropy alloys”, cited 9/25/2019), and Liaw (“Radiation Behavior of High-Entropy Alloys for Advanced Reactors”, cited 9/25/2019).
Claim 15 is being interpreted as the material is located within the reactor such that it is exposed to neutrons at any temperature.
Claim 15: Koch teaches a fast breeder nuclear reactor (Abstract, Fig. 3, and col 3 line 54). Koch does not teach the solid solution alloy of claim 3.
As described in detail above Stepanov in view of Senko discloses the limitations of claim 3. Stepanov does not teach adding a high entropy alloy to a nuclear reactor or describe any neutron/radiation absorbing properties.
Liaw discusses the use of high entropy alloys in nuclear reactors (Liaw page 11 1. Introduction). Liaw teaches that high entropy alloy have good mechanical properties and are inherently radiation resistant (Liaw page 11 1. Introduction and page 10 summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the fast breeder reactor taught by Koch by adding a high entropy alloy as taught by Stepanov in view of Senko because Liaw teaches high entropy alloys have good mechanical properties and are radiation resistant (Liaw page 11 1. Introduction and page 10 summary). Placement of the high entropy alloy within the fast breeder reactor taught by Koch would lead to the high entropy alloy being exposed to neutrons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736